                                         Case 3:17-cv-06932-MMC Document 138 Filed 12/05/18 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICRON TECHNOLOGY, INC.,                  Case No. 17-cv-06932-MMC
                                                      Plaintiff,
                                  8
                                                                                   ORDER CONTINUING CASE
                                                v.                                 MANAGEMENT CONFERENCE
                                  9

                                  10     UNITED MICROELECTRONICS
                                         CORPORATION, et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         In light of defendants' pending motions to dismiss, the Case Management

                                  14   Conference previously scheduled for December 14, 2018, is hereby CONTINUED to

                                  15   March 15, 2019, at 10:30 a.m. A Joint Case Management Conference Statement shall

                                  16   be filed no later than March 8, 2019.

                                  17         IT IS SO ORDERED.

                                  18
                                  19   Dated: December 5, 2018
                                                                                          MAXINE M. CHESNEY
                                  20                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
